Case 1:17-cr-00779-LAP Document 201 Filed 12/11/18 Péget of $ Y \ /
as haw £ OS :

4

ere EE 12. fo ‘e
C Jo fe €
9 ihe ws ge

a 1 Ct Of? f¥7)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

x

UNITED STATES OF AMERICA

“Vin : 17 Cr. 779 (LAP)
CHI PING PATRICK HO, cee
a/k/a “Patrick C.P. Ho,” r
a/k/a “He Zhiping,” |
arid
Defendant. :
——- ‘ ereemrertstl
VERDICT FORM

Please indicate your verdicts with a check mark:

COUNT ONE
(Conspiracy to Violate the Foreign Corrupt Practices Act)
Guilty x Not Guilty
COUNT TWO

(Violating the Foreign Corrupt Practices Act - Domestic Concern — Chad Scheme)
Guilty x Not Guilty

COUNT THREE
(Violating the Foreign Corrupt Practices Act - Domestic Concern — Uganda Scheme)

Guilty > Not Guilty
COUNT FOUR
(Violating the Foreign Corrupt Practices Act - Acts in the Territory of the United States —
~ Chad Scheme)
Guilty A Not Guilty

1 of 2

 

 
Case 1:17-cr-00779-LAP Document 201 Filed 12/11/18 Page 2 of 3

COUNT FIVE
(Violating the Foreign Corrupt Practices Act - Acts in the Territory of the United States —
Uganda Scheme)
Guilty >¥ Not Guilty
COUNT SIX

(Conspiracy to Commit Money Laundering)
Guilty, x Not Guilty

COUNT SEVEN
(Money Laundering — Chad Scheme)

Guilty Not Guilty >

COUNT EIGHT
(Money Laundering - Uganda Scheme)

 

Guilty x Not Guilty

Please sign the form and notify the Marshal that you have reached a verdict.

_ lal sly

FOREPERSON DATE

 

2 of 2

 

 
Case 1:17-cr-00779-LAP Document 201 Filed 12/11/18 rege Se (dO

Beceveed

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

er re and we oe —= a et ad TE

 

UNITED STATES OF AMERICA

 

 

-¥V,-
CHI PING PATRICK HO, eee
a/k/a “Patrick C.P, Ho,” AKAM LED sessed”
a/k/a “He Zhiping,” : . .
Defendant. : “Me yp a f- 3 )
so : ~ ae
VERDICT FORM f

Please indicate your verdicts with a check mark:

COUNT ONE
(Conspiracy to Violate the Foreign Corrupt Practices Act)
Guilty > Not Guilty
If you find the defendant guilty of Count 1 (Conspiracy), please identify below the object
or objects of the conspiracy on which you all agree (select as many as you agree on):

xX Violating the Foreign Corrupt Practices Act (FCPA)
(Domestic Concern)

x Violating the Foreign Corrupt Practices Act (FCPA)
(Acts in the Territory of the United States)

COUNT TWO
(Violating the Foreign Corrupt Practices Act - Domestic Concern — Chad Scheme)

Guilty Not Guilty

 

 
